Title: To James Madison from William Plumer, 10 February 1817
From: Plumer, William
To: Madison, James


        
          New Hampshire, Executive Department EppingFebruary 10th 1817.
          Sir,
        
        In compliance with a resolution of the legislature of this State, I have requested the Collector of the port of Portsmouth to send you by the first opportunity a box containing a Map of New Hampshire, to be left in the

Collectors office in Alexandria in the District of Columbia. I have the honor to be with much respect and esteem, Your Excellency’s most obedient humble servant
        
          William Plumer
        
      